  Case: 1:14-cv-08461 Document #: 378 Filed: 08/02/19 Page 1 of 12 PageID #:8275




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


KEITH SNYDER and SUSAN
MANSANAREZ, individually and on behalf of
all others similarly situated,                          CONSOLIDATED NO. 1:14-cv-08461

                       Plaintiffs,                      Class Action
       v.
                                                        Jury Trial Demand
OCWEN LOAN SERVICING, LLC,
                                                        Honorable Matthew F. Kennelly
                       Defendant.

TRACEE A. BEECROFT,
                                                        Case No.: 1:16−cv−08677
                       Plaintiff,

       v.

OCWEN LOAN SERVICING, LLC,

                       Defendant.



    PLAINTIFFS’ RESPONSE TO OCWEN’S RULE 59(e) MOTION TO ALTER OR
      AMEND THE FINAL JUDGMENT AND FINAL APPROVAL ORDER OR,
                 ALTERNATIVELY, FOR RULE 60(b) RELIEF


       Ocwen misled the Court regarding its interpretation of release language in the parties’

amended settlement agreement. As a result, Ocwen now fears that it may someday be required to

pay more than the settlement requires.

       Ocwen—represented by a team of sophisticated lawyers—entered into the Snyder class

settlement with “eyes wide open.” Its fear that its gambit to avoid indemnification through a

back-door automatic release for the bank defendants does not justify altering or amending the

definition of “Final” in the final judgment. “Final” is based on the negotiated definition in the
    Case: 1:14-cv-08461 Document #: 378 Filed: 08/02/19 Page 2 of 12 PageID #:8275




parties’ settlement, which Ocwen is bound to honor. And the Court does not have the authority to

alter or modify the parties’ private settlement agreement without Plaintiffs’ consent. Because

Plaintiffs do not consent to amending the definition of “Final,” Ocwen’s motion should be

denied. Moreover, altering the settlement as Ocwen requests would certainly delay payment to

the class, and might even require additional notice—at Ocwen’s expense.1

        Moreover, Ocwen has failed to establish manifest injustice under Rule 59(e) or

unforeseen contingencies under Rule 60(b)(6) that would otherwise authorize the Court to alter

or amend the final approval order and judgment. Indeed, the circumstances about which Ocwen

complains are of Ocwen’s own making, and the bank case affects approximately 17% (300,000

of the 1.7 million) of the Ocwen settlement class members, only. The Court should deny

Ocwen’s request to delay indefinitely its promise to pay the hundreds of thousands of class

members who submitted claims, most of whom have no connection to Plaintiffs’ separate lawsuit

against the banks.

                                    I. RELEVANT FACTS

        For years, Ocwen used the Aspect dialer to make illegal debt collection calls to hound

hundreds of thousands of primarily low-income consumers whose homes were in distress.

Plaintiffs sued Ocwen in 2014 to challenge these practices. Two years later, Plaintiffs brought a

second suit against U.S. Bank N.A., Wilmington Trust, N.A., and Deutsche Bank National Trust

Company, alleging the banks were also liable for the illegal debt-collection calls Plaintiffs

received from Ocwen because they were made on the banks’ behalf. In July 2017, Plaintiffs and

Ocwen negotiated a settlement agreement that required Ocwen to establish a settlement fund of


1
 Plaintiffs position that, if this motion were to be granted, Ocwen should have to (1) pay for any
additional notice to the class, and (2) Ocwen should have to immediately place the entire
settlement fund into an interest-bearing account for the benefit of the class, to guarantee
payment.


                                                -2-
  Case: 1:14-cv-08461 Document #: 378 Filed: 08/02/19 Page 3 of 12 PageID #:8275




$17,500,000. In exchange, Plaintiffs would not only release their claims against Ocwen, but

would also release class claims against the banks. In September 2018, the Court denied the

motion for final approval, in part, because it would have released the claims against the bank

defendants without any contribution from the banks. See Snyder v. Ocwen Loan Servicing, LLC,

No. 14 C 8461, 2018 WL 4659274, at *5-6 (N.D. Ill. Sept. 28, 2018).

       Ocwen and Plaintiffs went back to the drawing board and negotiated an amended

settlement that required Ocwen to pay substantially more money—$21.5 million—to settle the

claims of Plaintiffs and the settlement class. The amended settlement also included an amended

release narrower than the first go around. Heeding the Court’s admonitions, Plaintiffs released

claims against Ocwen, but the parties expressly and unambiguously carved out any claims

against the banks.

       The effect of the amended settlement could not have been clearer. Or, so Plaintiffs

thought. Plaintiffs learned much later—after the Court finally approved the amended settlement

—that Ocwen never intended the amended release to be effective. Ocwen admitted in open court

on June 19, 2019, that it knew when it negotiated the amended release that the banks would

argue that the amended settlement extinguished the vicarious claims against the banks, but

deliberately waited to raise the issue until after the Court granted final approval in Ocwen.

       The Court’s displeasure was palpable, and understandably so. Ocwen not only misled

Plaintiffs, it misled the Court. The May 14, 2019 Memorandum Opinion and Order approving

the amended settlement repeatedly identified the exclusion of the banks as a key factor in the

decision to approve the amended settlement. ECF 360 at 6, 12, 14, 16, 19. Although Ocwen later

admitted that it viewed the amended release to carve out only Plaintiffs’ direct liability claims

against the banks, nothing in the language of the amended release would have tipped off




                                                -3-
  Case: 1:14-cv-08461 Document #: 378 Filed: 08/02/19 Page 4 of 12 PageID #:8275




Plaintiffs or the Court to Ocwen’s creative interpretation. And Ocwen never took steps to

disabuse the Court of its clear understanding that the amended release carved out each and every

claim that Plaintiffs asserted against the banks.

       On June 13, 2019, the banks moved for summary judgment dismissal of Plaintiffs’

vicarious liability claims, arguing that the claims were barred by res judicata because they were

released as part of the amended settlement. On July 14, 2019, the Court denied the banks’ motion

as to vicarious liability but dismissed Plaintiffs’ direct liability claims. The next day, the Court

reiterated that it had been misled regarding the effect of the amended release on the vicarious

liability claims, and noted that should the Court’s decision denying summary judgment on

vicarious liability be overturned, the Court would expect to see a Rule 60(b) motion.

       Ocwen’s motion followed.

                                        II. ARGUMENT

A.     Ocwen asks the Court to modify the terms of the settlement agreement, but
       Plaintiffs do not consent.

       Ocwen’s request is baseless because both the final approval order and judgment expressly

incorporate the definitions the parties negotiated in the Amended Settlement Agreement,

including the use of the term “Final.” See ECF 362 at 2 (“Unless otherwise defined, all

capitalized terms in this Final Approval Order shall have the same meaning as they do in the

Amended Settlement Agreement”); see also ECF 369 at 2 (“Unless otherwise defined, all

capitalized terms in this Judgment shall have the same meaning as they do in the Amended

Settlement Agreement”). And Section 2.16 defines “Final” as the expiration of the time for

appeal or writ review with respect to this case alone.

       In effect, Ocwen proposes a revised settlement definition of “Final” that would pull the

banks back into this case, which is contrary to what Plaintiffs and Ocwen negotiated. Plaintiffs



                                                 -4-
  Case: 1:14-cv-08461 Document #: 378 Filed: 08/02/19 Page 5 of 12 PageID #:8275




refused to incorporate the banks into their amended settlement based on the Court’s detailed

concerns, and Ocwen agreed. Both in writing and in open court at the final approval hearing.

Ocwen cannot now unilaterally force Plaintiffs to fold the banks back into the case. Section 17.7

of the Settlement Agreement requires Plaintiffs’ consent for any amendment to the settlement.

See ECF 252-1 at § 17.7. (“This Agreement may be amended or modified only by a written

instrument signed by or on behalf of each Plaintiffs and Ocwen or their respective successors-in-

interest.”). Because Plaintiffs do not consent to amend the settlement agreement, Ocwen’s

“buyer’s remorse” motion should be denied.

       Black letter law is clear that the “judicial role in reviewing a proposed settlement is …

limited to approving the proposed settlement, disapproving it, or imposing conditions on it. The

judge cannot rewrite the agreement.” 4 Newberg on Class Actions § 13:46 (5th ed.)

(Presumptions governing approval process—Court cannot rewrite agreement) (citations omitted).

Nor can the Court modify a settlement agreement post-judgment. “[W]hile the settlement

agreement must gain the approval of a district judge, once approved its terms must be followed

by the court and the parties alike.” Keepseagle v. Vilsack, 118 F. Supp. 3d 98, 119 (D.D.C. 2015)

(citing Klier v. Elf Atochem N. Am., Inc., 658 F.3d 468 (5th Cir. 2011)). “Any party seeking to

overrule, modify, or rescind the Agreement therefore bears the burden of demonstrating a legal

basis for doing so.” Keepseagle, 118 F. Supp. 3d at 115.

       In Keepseagle, the court was asked—post-judgment—to revise cy pres provisions that the

parties negotiated as part of a class action settlement agreement. The settlement contemplated

that some of the $680 million settlement “might be leftover” and distributed to charities, but the

parties did not anticipate that a failed claims process of monumental proportions would leave

$380 million to the charities rather than to class members. 118 F. Supp. 3d at 102. Class




                                               -5-
  Case: 1:14-cv-08461 Document #: 378 Filed: 08/02/19 Page 6 of 12 PageID #:8275




members asked the court to modify the settlement agreement to distribute those funds to the class

instead. The court refused, despite “truly terrible facts” that “cry out for a resolution that does not

result in $380,000,000 being distributed as cy pres,” because modifying the settlement agreement

would “undermin[e] the finality of a judgment without a clear legal basis to do so.” Id. at 122.

       If there were ever facts that justified a court’s decision to rewrite a settlement, they arose

in Keepseagle. Those facts don’t exist here. Based on circumstances Ocwen alone created,

Ocwen asks the Court to rewrite the definition of “Final” in the Final Approval Order and

Judgment so that it can fold back in the banks case and extend the time (likely for years) that it

will ever be required to pay out as part of the settlement it negotiated.

B.     Ocwen is not entitled to relief under Rule 59(e) or Rule 60(b)(6) because Ocwen has
       not experienced “manifest injustice” or “exceptional circumstances.”

       Rule 59(e) motions do not allow “a party to undo its own procedural failures ... introduce

new evidence or advance arguments that could and should have been presented to the district

court prior to judgment.” Moro v. Shell Oil Co., 91 F.3d 872, 876 (7th Cir.1996). To prevail

under 59(e), the movant must demonstrate that “the Court has patently misunderstood a party, or

has made a decision outside the adversarial issues presented to the Court by the parties, or has

made an error not of reasoning but of apprehension.” Bank of Waunakee v. Rochester Cheese

Sales, Inc., 906 F.2d 1185, 1191 (7th Cir. 1990). A party who “has only itself to blame” cannot

meet this burden. Cardenas v. City of Chicago, No. 08 C 3174, 2010 WL 3547961, at *2 (N.D.

Ill. Sept. 1, 2010); see also Harrington v. City of Chicago, 433 F.3d 542, 546 (7th Cir. 2006)

(“Boyd’s motion is simply a plea for the district court to excuse his neglect in prosecuting this

case; as such, the motion advances no grounds to support Rule 59(e) relief.”)

       Ocwen has failed to establish that the final approval order is based on any legitimate

misunderstanding, that the Court made a decision that exceeded its authority to approve the



                                                 -6-
  Case: 1:14-cv-08461 Document #: 378 Filed: 08/02/19 Page 7 of 12 PageID #:8275




parties’ amended settlement, or that the Court erred in any way. Instead, Ocwen claims “manifest

injustice” because it feels uncertain about whether its gambit to automatically release the bank

defendants as an unnegotiated, undisclosed, back-door benefit will work. Ocwen’s fear stems

from its unilateral decision to mislead the Court into believing what Plaintiffs believed—that it

had negotiated a complete and total carve out that would preserve any and all claims against the

banks—when in actuality, Ocwen secretly believed that its release would extinguish the banks’

vicarious liability claims. The circumstances Ocwen created do not amount to “manifest

injustice.” If the final approval order and judgment are ultimately vacated, it will be because of

Ocwen’s actions, and Ocwen’s actions alone.

       Likewise, Ocwen has failed to establish “exceptional circumstances” necessitating an

“extraordinary remedy” under Rule 60(b)(6)’s catch-all provision, which is even more limited

than Rule 59(e). Cincinnati Ins. Co. v. Flanders Elec. Motor Serv., Inc., 131 F.3d 625, 628 (7th

Cir. 1997); see also Karraker v. Rent–A–Center, Inc., 411 F.3d 831, 837 (7th Cir.2005)

(quotation omitted) (noting the similarities between Rule 59(e) and Rule 60(b), while

acknowledging that Rule 60(b) is more stringent). While Ocwen worries that the Court’s

summary judgment decision may be overturned, such a change in law would not amount to

exceptional circumstances that would justify amending or altering the final approval order and

judgment. Agostini v. Felton, 521 U.S. 203, 237-39 (1997) (“Intervening developments in the

law by themselves rarely constitute the extraordinary circumstances required for relief under

Rule 60(b)(6)”). In short, Ocwen created this mess. The Court should not alter the settlement or

circumstance to protect Ocwen from itself and to the detriment of the class.

                                     III. CONCLUSION

       Ocwen misled the Court about the scope of the amended release it negotiated with

Plaintiffs. Once the truth was exposed, the Court noted its extreme displeasure, and warned that


                                                -7-
  Case: 1:14-cv-08461 Document #: 378 Filed: 08/02/19 Page 8 of 12 PageID #:8275




it might void the judgment if the Court’s decision about the vicarious liability claim against the

banks is overturned. The possibility that Ocwen’s extra-settlement obligations might change for

the worse does not justify rewriting a settlement agreement between private parties and delaying

Ocwen’s responsibility to pay claimants their settlement awards. Ocwen has failed to establish

manifest injustice or extraordinary circumstances that would provide the Court discretion to

amend the final approval order and judgment. Ocwen’s motion should be denied.


       RESPECTFULLY SUBMITTED AND DATED this 2nd day of August, 2019.

                                              TERRELL MARSHALL LAW GROUP PLLC


                                              By: /s/ Beth E. Terrell, Admitted Pro Hac Vice
                                                 Beth E. Terrell, Admitted Pro Hac Vice
                                                 Email: bterrell@terrellmarshall.com
                                                 Adrienne D. McEntee, Admitted Pro Hac Vice
                                                 Email: amcentee@terrellmarshall.com
                                                 936 North 34th Street, Suite 300
                                                 Telephone: (206) 816-6603
                                                 Facsimile: (206) 319-5450
                                                 Alexander H. Burke, #6281095
                                                 Email: aburke@burkelawllc.com
                                                 Daniel J. Marovitch, #6303897
                                                 Email: dmarovitch@burkelawllc.com
                                                 BURKE LAW OFFICES, LLC
                                                 155 North Michigan Avenue, Suite 9020
                                                 Chicago, Illinois 60601
                                                 Telephone: (312) 729-5288
                                                 Facsimile: (312) 729-5289

                                              Interim Lead Class Counsel for Plaintiffs




                                                -8-
Case: 1:14-cv-08461 Document #: 378 Filed: 08/02/19 Page 9 of 12 PageID #:8275




                                       Guillermo Cabrera
                                       Email: gil@cabrerafirm.com
                                       Jared Quient, Admitted Pro Hac Vice
                                       Email: jared@cabrerafirm.com
                                       THE CABRERA FIRM, APC
                                       600 West Broadway, Suite 700
                                       San Diego, California 92101
                                       Telephone: (619) 500-4880
                                       Facsimile: (619) 785-3380

                                       Mark L. Heaney
                                       Email: mark@heaneylaw.com
                                       HEANEY LAW FIRM, LLC
                                       601 Carlson Parkway, Suite 1050
                                       Minnetonka, Minnesota 55305
                                       Telephone: (952) 933-9655

                                   Attorneys for Plaintiffs




                                     -9-
 Case: 1:14-cv-08461 Document #: 378 Filed: 08/02/19 Page 10 of 12 PageID #:8275




                                  CERTIFICATE OF SERVICE
       I, Beth E. Terrell, hereby certify that on August 2, 2019, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system which will send notification of

such filing to the following:

               Chethan G. Shetty
               Email: cshetty@lockelord.com
               Simon A. Fleischmann
               Email: sfleischmann@lockelord.com
               Thomas J. Cunningham
               Email: tcunningham@lockelord.com
               David F. Standa
               Email: dstanda@lockelord.com
               LOCKE LORD LLP
               111 South Wacker Drive
               Chicago, Illinois 60606
               Telephone: (312) 443-0700
               Facsimile: (312) 443-0336

               Brian V. Otero, Admitted Pro Hac Vice
               Email: botero@hunton.com
               Stephen R. Blacklocks, Admitted Pro Hac Vice
               Email: sblacklocks@hunton.com
               Ryan A. Becker, Admitted Pro Hac Vice
               Email: rbecker@hunton.com
               HUNTON & WILLIAMS LLP
               200 Park Avenue, Suite 52
               New York, New York 10166
               Telephone: (212) 309-1000
               Facsimile: (212) 309-1100

               Attorneys for Defendant

               Frank A. Hirsch, Jr., Admitted Pro Hac Vice
               Email: frank.hirsch@alston.com
               Kelsey L. Kingsbery
               Email: Kelsey.kingsbery@alston.com
               ALSTON & BIRD LLP
               4721 Emperor Boulevard, Suite 400
               Durham, North Carolina 27703
               Telephone: (919) 862-2200




                                               - 10 -
Case: 1:14-cv-08461 Document #: 378 Filed: 08/02/19 Page 11 of 12 PageID #:8275




           Kenneth M. Kliebard
           Email: Kenneth.kliebard@morganlewis.com
           William J. Kraus
           Email: William.kraus@morganlewis.com
           MORGAN LEWIS & BOCKIUS LLP
           77 W. Wacker Drive
           Chicago, Illinois 60601
           Telephone: (312) 324-1000

           Attorneys for Movants Wilmington Trust, N.A., Deutsche Bank National Trust
           Company and U.S. Bank, N.A.

           E. Lynette Stone
           Email: els@thestonelawoffice.com
           THE STONE LAW OFFICE
           2101 Cedar Springs Road, #1050
           Dallas, Texas 75201
           Telephone: (972) 383-9499

           Attorney for Intervenor-Plaintiff Zachariah C. Manning

           Mark Ankcorn, #1159690
           Email: mark@ankcornlaw.com
           ANKCORN LAW FIRM PLLC
           200 West Madison Street, Suite 2143
           Chicago, Illinois 60606
           Telephone: (321) 422-2333
           Facsimile: (619) 684-3541

           Ann Marie Hansen
           Email: annmarie@ankcornlaw.com
           80 Halston Parkway
           East Amherst, New York 14051
           Telephone: (702) 755-5678




                                        - 11 -
Case: 1:14-cv-08461 Document #: 378 Filed: 08/02/19 Page 12 of 12 PageID #:8275




    DATED this 2nd day of August, 2019.

                                     TERRELL MARSHALL LAW GROUP PLLC


                                     By: /s/ Beth E. Terrell, Admitted Pro Hac Vice
                                          Beth E. Terrell, Admitted Pro Hac Vice
                                          Email: bterrell@terrellmarshall.com
                                          936 North 34th Street, Suite 300
                                          Seattle, Washington 98103-8869
                                          Telephone: (206) 816-6603
                                          Facsimile: (206) 319-5450

                                     Attorneys for Plaintiffs




                                      - 12 -
